 


109 HR 225 IH: Suzanne Lyall Campus Safety Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 225 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Sweeney (for himself and Mr. McNulty) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require investigations by institutions of higher education of violent felonies occurring on campus. 
 
 
1.Short title This Act may be cited as the Suzanne Lyall Campus Safety Act.
2.Investigations by institutions of higher education of violent felonies Section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended—
(1)by redesignating subsection (g) as subsection (h); and
(2)by inserting after subsection (f) the following new subsection:

(g)Investigation of serious violent felonies
(1)Plans for investigation of serious violent feloniesEach institution of higher education shall, within one year after the date of enactment of the Suzanne Lyall Campus Safety Act, adopt and implement a plan providing for the investigation of any serious violent felony occurring at or on the grounds of each such institution, and providing for the investigation of a report of any missing student. Such plans shall provide for the coordination of the investigation of such crimes and reports with local law enforcement agencies. Such plans shall include, but not be limited to, written agreements with appropriate local law enforcement agencies providing for the prompt investigation of such crimes and reports.
(2)DefinitionsAs used in this subsection:
(A)Local law enforcement agenciesThe term local law enforcement agencies means any agency or agencies employing peace officers or police officers for the enforcement of the laws of a State, and which has or have jurisdiction under provisions of the criminal procedure law over offenses occurring at or on the grounds of any institution subject to the provisions of this subsection.
(B)Missing studentThe term missing student means any student of an institution subject to the provisions of this subsection who resides in a facility owned or operated by such institution and who is reported to such institution as missing from his or her residence.
(C)Serious violent felonyThe term serious violent felony means a serious violent felony as such term is defined by section 3559(c) of title 18, United States Code.. 
 
